DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2013146896 A; IDS reference number 3) in view of Senoo et al. (JP 2008213968 A; IDS reference number 4).
As to claim 1, Yamamoto et al. teaches a paper folding machine (figures 1-2) folding a printed paper sheet along at least one fold line preset on a printing surface of the paper sheet so as to form a signature (see figure 1 and paragraph [0003]), the paper folding machine comprising:
a transport path (from A through B and C to L3) for the paper sheet having an entrance (A), an exit (L3) and at least one folding position (2, 3, 4) which is provided in an intermediate area of the transport path (see figure 1);
at least one transport mechanism (5 and conveyor belts shown in figure 2) transporting the paper sheets one by one along the transport path between the entrance 
a folding mechanism (2, 3, 4) arranged at each of the at least one folding position so as to fold the paper sheet along the associated fold line while the paper sheet is stopped at the associated folding position (see figures 1-2);
at least one adjustable guide (6) positioning the paper sheet relative to the at least one folding position by bringing at least one side of the paper sheet into contact with the at least one adjustable guide (figure 1 and paragraph [0019]);
an adjustable stopper (2c) arranged downstream of each of the at least one folding position so as to position and stop the paper sheet at the associated folding position by bringing a leading edge of the paper sheet into contact with the stopper (paragraph [0021]); and
a fold misalignment detection unit (9) detecting, for each paper sheet and for each folding position, a fold misalignment amount, wherein the position of the at least one guide and/or the stopper associated with the corresponding folding position is adjusted based on detection data of the fold misalignment detection unit (paragraph [0020]), characterized in that the paper folding machine further comprises:
a drive mechanism (7) capable of moving the at least one adjustable guide and the stopper (paragraph [0021]); and 
a controller (control device of paragraph [0018] which is considered to include the storage unit and the comparison as well as the automatic correction in paragraph [0020]) operatively connected to the drive mechanism (paragraphs [0018] and [0021]), wherein

 data receiving section receiving the detection data from the fold misalignment detection unit (paragraphs [0018], [0021]),
a data storage section (storage unit) storing, for each folding position, the detection data received by the data receiving section (paragraph [0018]-[0021]), and 
an adjustment section adjusting the position of the at least one guide and/or the stopper associated with the corresponding folding position so as to correct fold misalignment (paragraph [0021]).
Yamamoto et al. does not explicitly teach a data counting section counting, for each folding position, the number of the detection data received by the data receiving section, a statistical processing section calculating, for each folding position, an average fold misalignment amount using the detection data corresponding to a predetermined number of sample each time the number of detection data stored in the data storage section reaches, for each folding position, the number of sample, and to correct fold misalignment corresponding to the average fold misalignment amount each time the average fold misalignment amount is calculated by the statistical processing section. 
Senoo et al. teaches a data counting section counting, for each folding position, the number of the detection data received by the data receiving section (the portion of the control unit 62 that is responsible for keeping track of the number of sheets processed when determining the predetermined quantity in paragraph [0054] is considered the data counting section), a data storage section (85) storing, for each folding position, the detection data received by the data receiving section (paragraph [0042], where in combination the sheet passage time is considered to correspond to the 
It would have been obvious to one skilled in the art before the effective filing date to modify Yamamoto et al. to have a data counting section counting, for each folding position, the number of the detection data received by the data receiving section, a statistical processing section calculating, for each folding position, an average fold misalignment amount using the detection data corresponding to a predetermined number of sample each time the number of detection data stored in the data storage section reaches, for each folding position, the number of sample, and to correct fold misalignment corresponding to the average fold misalignment amount each time the average fold misalignment amount is calculated by the statistical processing section as suggested by Senoo et al. because it allows the correction of misalignment without .

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (7,534,201) teaches a paper folding machine similar to that in the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853